         Case 2:18-cv-01115-RSL Document 184 Filed 05/06/19 Page 1 of 3




                                                                           The Honorable Robert S. Lasnik




                               UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE

                                                              )
STATE OF WASHINGTON, et al.,                                  )   No. 2:18-cv-1115-RSL
                                                              )
   Plaintiffs,                                                )   FEDERAL DEFENDANTS’
                               v.                             )   NOTICE OF FILING REVISED
                                                              )   SUPPLEMENT TO
UNITED STATES DEPARTMENT OF                                   )   ADMINISTRATIVE RECORD
STATE, et al.,                                                )
                                                              )
   Federal Defendants.                                        )
                                                              )

                                          NOTICE OF FILING
        On April 16, 2019, pursuant to this Court’s March 19, 2019 Order (Dkt. No. 175), the
Federal Defendants (comprising the Department of State, Secretary of State, Acting Deputy
Assistant Secretary of Defense Trade Controls, and Director of Policy, Office of Defense Trade
Controls Policy) supplemented the administrative record in this matter. See ECF No. 179. On
April 23, 2019, it came to the Federal Defendants’ attention that the supplement contained a
limited amount of privileged information that the Federal Defendants had intended to exclude and
log, including information protected by the attorney client privilege and the attorney work product
doctrine. See Dkt. No. 181. The Federal Defendants promptly notified, inter alia, counsel for the
other parties and amici in this action, and requested that they identify and destroy any copies of the
privileged material obtained from the supplement. See id. On April 26, 2019, the Federal
Defendants informed the Court, filing an Unopposed Motion to Seal the Supplement. See id.



Federal Def’s. Notice of Filing Revised Supp. Admin. Record                     United States Department of Justice
(No. 2:18-cv-1115-RSL) – 1                                                 Civil Division, Federal Programs Branch
                                                                           1100 L St. NW, Washington, DC 20530
                                                                                                      202-353-0533
         Case 2:18-cv-01115-RSL Document 184 Filed 05/06/19 Page 2 of 3




        The Federal Defendants have now completed a re-review of the material in the
supplement, and hereby provide notice of the filing of the revised supplement to the administrative
record. As explained in the attached declaration, the revised supplement withholds materials that
were inadvertently produced in the original supplement and includes several documents previously
withheld in error (in full or in part). See Ex. 1 at ¶¶ 5-10 (Declaration of Shana A. Rogers). The
revised supplement also contains an updated privilege log, reflecting these changes, providing
additional descriptive information in the privilege log for certain entries, and also correcting an
inadvertent errors in the privilege log in which certain documents appeared in the privilege log out
of sequence and/or without an accompanying statement of the basis for withholding. See id. at
¶¶ 11-12.


Dated: May 6, 2019                                   Respectfully submitted,

                                                     JOSEPH H. HUNT
                                                     Assistant Attorney General

                                                     JOHN R. GRIFFITHS
                                                     Director, Federal Programs Branch

                                                     ANTHONY J. COPPOLINO
                                                     Deputy Director, Federal Programs Branch

                                                     /s/ Eric J. Soskin
                                                     STEVEN A. MYERS
                                                     ERIC J. SOSKIN
                                                     STUART J. ROBINSON
                                                     Attorneys
                                                     U.S. Department of Justice
                                                     Civil Division, Federal Programs Branch
                                                     1100 L St. NW
                                                     Washington, D.C. 20005
                                                     (202) 353-0533 (telephone)
                                                     (202) 616-8460 (facsimile)
                                                     eric.soskin@usdoj.gov

                                                     Attorneys for Federal Defendants




Federal Def’s. Notice of Filing Revised Supp. Admin. Record                     United States Department of Justice
(No. 2:18-cv-1115-RSL) – 2                                                 Civil Division, Federal Programs Branch
                                                                           1100 L St. NW, Washington, DC 20530
                                                                                                      202-353-0533
         Case 2:18-cv-01115-RSL Document 184 Filed 05/06/19 Page 3 of 3




                                     CERTIFICATE OF SERVICE

        I hereby certify that on May 6, 2019, I electronically filed the foregoing notice using the

Court’s CM/ECF system, causing a notice of filing to be served upon all counsel of record.


Dated: May 6, 2019                                            /s/ Eric J. Soskin
                                                              Eric J. Soskin




Federal Def’s. Notice of Filing Revised Supp. Admin. Record                     United States Department of Justice
(No. 2:18-cv-1115-RSL) – 3                                                 Civil Division, Federal Programs Branch
                                                                           1100 L St. NW, Washington, DC 20530
                                                                                                      202-353-0533
